FILED
                            NOT FOR PUBLICATION                             SEP 21 2016

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                            FOR THE NINTH CIRCUIT


PAULA J. TERRELL,                                No. 14-35909

               Plaintiff-Appellant,              D.C. No. 2:14-cv-00930-MJP

 v.
                                                 MEMORANDUM*
J.P. MORGAN CHASE BANK, N.A.;
QUALITY LOAN SERVICE
CORPORATION OF WASHINGTON,

               Defendants-Appellees.


                    Appeal from the United States District Court
                      for the Western District of Washington
                    Marsha J. Pechman, District Judge, Presiding

                          Submitted September 13, 2016**

Before:        HAWKINS, N.R. SMITH, and HURWITZ, Circuit Judges.

      Paula J. Terrell appeals pro se from the district court’s judgment dismissing

her action alleging federal and state law claims stemming from the servicing of her

mortgage. We have jurisdiction under 28 U.S.C. § 1291. We review for an abuse

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
of discretion the denial of a motion for leave to amend. Cervantes v. Countrywide

Home Loans, Inc., 656 F.3d 1034, 1041 (9th Cir. 2011). We affirm.

      The district court properly denied Terrell’s motion for leave to file an

amended complaint because amendment was futile. See Johnson v. Mammoth

Recreations, Inc., 975 F.2d 604, 607 (9th Cir. 1992) (“[L]eave to amend should be

granted unless amendment would cause prejudice to the opposing party, is sought

in bad faith, is futile, or creates undue delay”); see also Bell Atl. Corp. v. Twombly,

550 U.S. 544, 555 (2007) (plaintiff’s complaint must set forth “more than labels

and conclusions, and a formulaic recitation of the elements of a cause of action will

not do”).

      We reject as without merit Terrell’s contention that her action should have

been dismissed without prejudice.

      We do not consider matters not specifically and distinctly raised and argued

in the opening brief, including the district court’s underlying dismissal of the

action. See Padgett v. Wright, 587 F.3d 983, 985 n.2 (9th Cir. 2009).

      AFFIRMED.




                                           2                                       14-35909